EXHIBIT 10.2


AMENDMENT TO THE MANAGEMENT AGREEMENT
This AMENDMENT dated effective as of January 1, 2016 to the MANAGEMENT AGREEMENT
made as of the 1st day of August 2013 (the “Management Agreement”), among CERES
MANAGED FUTURES LLC, a Delaware limited liability company (“CMF”), EMERGING CTA
PORTFOLIO L.P., a New York limited partnership (the “Partnership”) and SECOR
CAPITAL ADVISORS, LP, a Delaware limited partnership (the “Advisor”, and
together with CMF and the Partnership, the “Parties”).
W I T N E S S E T H:
WHEREAS, CMF allocates, from time to time, a certain amount of the assets of the
Partnership to the Advisor to trade pursuant to the Management Agreement; and
WHEREAS, effective January 1, 2016, the Advisor’s monthly fee for professional
management services is being reduced to 1/12 of 1.75% (1.75% per year); and
WHEREAS, the Parties wish to amend the Management Agreement to reflect this
change,
NOW, THEREFORE, the parties agree as follows:
1.    The text of Section 3(a) of the Management Agreement shall be deleted in
its entirety and replaced by the following:
“In consideration of and as compensation for all of the services to be rendered
by the Advisor to the Partnership under this Agreement, the Partnership shall
pay the Advisor (i) an incentive fee payable quarterly equal to 20% of New
Trading Profits (as such term is defined below) earned by the Advisor for the
Partnership (“Incentive Fee”) and (ii) a monthly fee for professional management
services equal to 1/12 of 1.75% (1.75% per year) of the month-end Net Assets of
the Partnership allocated to the Advisor (computed monthly by multiplying the
Net Assets of the Partnership allocated to the Advisor as of the last business
day of each month by 1.75% and dividing the result thereof by 12)(“Management
Fee”).”


2.    The foregoing amendment shall take effect as of the 1st day of January
2016.


3.    In all other respects the Management Agreement remains unchanged and of
full force and effect.


4.    This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original but all of which taken together shall constitute the
same agreement.


5.    This Amendment shall be governed by and construed in accordance with the
laws of the State of New York.
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the
undersigned as of the day and year first above written.



 
CERES MANAGED FUTURES LLC
             
By
/s/ Patrick T. Egan                        
   
Patrick T. Egan
   
President & Director
             
EMERGING CTA PORTFOLIO L.P.
       
By:  Ceres Managed Futures LLC, its general partner
             
By
/s/ Patrick T. Egan                          
   
Patrick T. Egan
   
President & Director
             
SECOR CAPITAL ADVISORS, LP
             
By
/s/ Raymond Iwanowski                    
 
Name:  Raymond Iwanowski
 
Title:  Managing Principal



- 2 -